            Case 1:17-cr-02949-MV Document 272 Filed 12/07/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,
                                                              No. 17-CR-02949-MV-1
       v.

DASHAWN ROBERTSON,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant Dashawn Robertson’s Motion in

Limine for Supplemental Jury Questionnaire. Doc. 234. In it, Mr. Robertson asks the Court to

send out a five-page jury questionnaire prior to trial requiring prospective jurors to answer 16

questions about COVID-19. See id. The questions cover the prospective jurors’ exposure or

potential exposure to COVID-19, the risk of complication to themselves or their loved ones if they

contract COVID-19, and their personal beliefs about topics such as mask-wearing and stay-at-

home orders. Id. at Ex. 1. Mr. Robertson argues that the proposed questionnaire will promote

safety by limiting the number of prospective jurors reporting to the courthouse and will allow the

parties to focus on issues of juror bias during voir dire rather than focusing on COVID-19. Id. at

5–6. In response, the government submits that while COVID-19 is undoubtedly serious and the

decision to send out the proposed questionnaire is within the Court’s discretion, “the best

compromise is to alert prospective jurors to call the clerk’s office if they have concerns specific to

COVID-19, and for the Court to continue to exercise its regular authority either directly or through

the clerk’s office to excuse panel members, but not to require the creation, distribution, and return

of a new questionnaire.” Doc. 248 at 1–2.
          Case 1:17-cr-02949-MV Document 272 Filed 12/07/20 Page 2 of 3




       Given the ongoing severity of the COVID-19 pandemic, the Court understands the

requested questionnaire and agrees that screening prospective jurors for concerns related to

COVID-19 will promote judicial economy and will help to ensure the safety of all who report to

the courthouse for jury selection and trial. The Court believes that the best and most efficient way

to do such screening, however, is to send out a letter to all prospective jurors prompting them with

COVID-19-related health questions and asking them to contact the Clerk’s Office if any of the

referenced concerns apply. The Court has drafted such a letter, which is based in large part on the

letter from Chief Judge Johnson that the Clerk’s Office sent out in advance of other jury trials

earlier this year. To address Mr. Robertson’s concerns, the Court’s version of the letter adds

several health questions from the proposed questionnaire. It also instructs prospective jurors to

contact the Clerk’s Office if their answers to any of the included health questions change prior to

reporting for jury duty. The Court will not ask prospective jurors for their personal beliefs about

COVID-19 and related regulations, however, because it does not find those questions to be relevant

or appropriate.

       The Court will accordingly send out a letter prior to the trial date in this case asking

prospective jurors to contact the Clerk’s Office if they answer “Yes” to any of the following

questions, or if their answer to any of the following questions becomes “Yes” at any time before

reporting for jury duty:

   •       Do you have COVID-19 symptoms (fever, cough, shortness of breath, chills,
           repeated shaking with chills, muscle pain, headache, sore throat and/or loss of
           taste or smell)?

   •       Have you tested positive for, or been otherwise diagnosed as having, COVID-
           19 at any time within the past 30 days? If you answer “No” but then receive a
           positive COVID-19 test or diagnosis before reporting for jury duty, please
           advise the Jury Department immediately.




                                                 2
          Case 1:17-cr-02949-MV Document 272 Filed 12/07/20 Page 3 of 3




   •       Are you actively caring for a family member or loved one who has tested
           positive for COVID-19?

   •       Are you, or is anyone in your household, at high risk of complications from
           COVID-19 due to age, medical condition, or another characteristic?

   •       Are you actively caring for a family member or loved one who is at high risk
           of complications from COVID-19 due to age, medical condition, or another
           characteristic?

   •       Are you now in self-quarantine status and will that status continue into [month
           of trial]?

   •       Have you traveled outside of the United States in the last 30 days, or outside of
           New Mexico in the last 14 days? Please also advise the Jury Department if you
           are planning to travel between your receipt of this letter and the date on which
           you are to report for jury duty.

   •       Are you a healthcare worker caring for COVID-19 patients?

The Court believes that these questions address most of the relevant issues raised by Mr.

Robertson’s proposed questionnaire and will allow the Clerk’s Office to effectively screen

prospective jurors for COVID-19-related concerns before they report to the courthouse for jury

duty. If Mr. Robertson has additional questions for prospective jurors about COVID-19 that are

not addressed by the Court’s letter, he will be free to ask them during voir dire.


                                         CONCLUSION

       For the foregoing reasons, Mr. Robertson’s Motion in Limine for Supplemental Jury

Questionnaire [Doc. 234] is hereby DENIED.

Dated this 7th day of December, 2020.




                                                      _______________________________
                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE

                                                 3
